Citation Nr: 1206819	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  05-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral foot dyshidrosis.

2.  Entitlement to an initial, compensable rating for residuals of left hand fifth metacarpal fracture with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1980.

This matter came to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in September 2008; the transcript is of record.

In an April 2009 decision, the Board, in pertinent part, denied entitlement to a compensable disability rating for bilateral foot dyshidrosis; entitlement to an initial, compensable rating for residuals of left hand fifth metacarpal fracture with traumatic arthritis; and, entitlement to posttraumatic stress disorder (PTSD).  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court affirmed the portion of the decision which denied entitlement to service connection for PTSD, and vacated and remanded the issues of entitlement to a compensable disability rating for bilateral foot dyshidrosis and entitlement to an initial, compensable rating for residuals of left hand fifth metacarpal fracture with traumatic arthritis.  

The appeal is REMANDED to the VA St. Louis RO.  VA will notify the Veteran if further action is required.



REMAND

Bilateral foot dyshidrosis

The Veteran's bilateral foot dyshidrosis is currently rated noncompensably disabling per 38 C.F.R. § 7806 (2011).  The Board notes that during the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars (Diagnostic Codes 7800-7805) are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was prior to this, and as a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The Veteran was afforded VA examinations in May 2004, February 2006, and January 2008 to assess the severity of his bilateral foot dyshidrosis.  The Veteran asserts that his bilateral foot condition occurs in "outbreaks" that are "worse in the summer" and after he has been standing for "more than an hour."  In light of the Veteran's assertions, the Veteran should be scheduled for a VA examination to assess the severity of his bilateral foot dyshidrosis between the period June 20 to September 21, 2012.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Allday v. Brown, 7 Vet. App. 517 (1995); see also Ardison v. Brown, 6 Vet. App. 405 (1994) (requiring VA medical examination during period of flare-ups in order to provide a proper disability rating.  

Residuals of left hand fifth metacarpal fracture with traumatic arthritis

The Veteran was afforded VA examination in May 2004, February 2006, and January 2008 to assess the severity of his left hand disability.  The Veteran should be afforded a new VA examination to assess whether there is painful motion of his fourth and fifth fingers; whether painful motion of the hand or fingers results in limited motion; and, whether he experiences functional loss of the hand or fingers due to pain and weakness.  

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran asserts that due to the fact that he is left-handed he experiences diminished grip strength.  Upon undergoing a VA examination to assess the severity of his left hand disability, the RO should then determine whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 3.321(b)(1), as to whether the Veteran's disability results in marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

In light of these matters being remanded, the RO should also ensure that updated VA treatment records from the St. Louis VA Medical Center (VAMC) for the period March 21, 2008, to the present are associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the St. Louis VAMC for the period March 21, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran should be scheduled for a VA examination with a physician between the period June 20, to September 21, 2012, in order to ascertain the severity of his bilateral foot dyshidrosis.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  With regard to the bilateral foot dyshidrosis, the examiner should report the percentage of the entire body exposed and the percentage of the exposed areas affected.  The examiner should state whether the Veteran requires topical therapy, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the total duration such drugs are required.  The examiner should comment on whether the bilateral foot dyshidrosis has resulted in any scarring or disfigurement.  The examiner should comment on the severity of the Veteran's disability during flare-ups.  

3.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the nature and severity of his left hand disability.  The claims file should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should identify all disabilities associated with the left hand.  Range of motion testing of the hand and fingers should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also provide an opinion concerning the impact of the service-connected left hand disability on the Veteran's ability to work, and provide supporting rationale for this opinion.

4.  After completion of the VA examination pertaining to the left hand, the RO should then make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his left hand disability warrants an extraschedular evaluation per § 3.321(b).

If it is determined that the Veteran's claim should be referred, the Under Secretary for Benefits or the Director, Compensation and Pension Service, should then determine whether extraschedular consideration is warranted per § 3.321(b).  The opinion(s) should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  

5.  After completion of the above, the RO should adjudicate the issues of entitlement to a compensable disability rating for bilateral foot dyshidrosis, and entitlement to an initial, compensable rating for residuals of left hand fifth metacarpal fracture with traumatic arthritis.  The Veteran and his attorney should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



